Citation Nr: 1533817	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  08-35 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected left and right knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an October
2006 rating decision from the Department of Veterans Affairs (VA) Regional
Office (RO) in Portland, Oregon, which, in pertinent part, denied service connection
for a low back disorder.  Due to the Veteran's place of residence, the RO in Seattle,
Washington, performed the most recent development regarding this claim.  

In February 2012 and September 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 
38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

The Veteran was afforded a VA examination in August 2006.  He complained at that time of chronic back and bilateral knee pain.  He reported that he did not recall any orthopedic difficulty before military or during basic training, but both knees became painful after basic training, during military service, and he received some treatment in service.  According to the Veteran, his back remained okay during service, and he was at full duty status and able to perform full duty in the last three months of his tour of duty.  One year after his discharge, while a student, he was still having occasional pain in both knees and possibly some mild back pain by then as well.  His back pain had become really definite by about 1978.  He reported that he believed there may have been some injury to the back with lifting activities around that time.  However, he also reported that he believed that strenuous activities might have damaged his back during active duty although he could not recall any back pain during military service, and there was no treatment for
the back during service.  The Veteran reported that his back symptoms had continued since about 1978 and there may have been some milder symptoms before that.  The examiner also noted that there was an injury to the back in the l980's as a result of a motor vehicle accident.  The Veteran claimed that this injury caused an increase in his back symptoms for a while, but the symptoms eventually returned to their pre-motor vehicle accident level.

After physical examination, the examiner's assessment was chronic pain, mostly at the low back, diagnosed as chronic muscular strain.  Lumbar nerve roots were okay.  An addendum to the examination report, which included X-ray results, included the diagnosis of disc degeneration, and spondylolisthesis.  The examiner concluded that the Veteran would have developed back pain even if he were never in service.  Moreover, the VA examiner opined that the Veteran would have developed low back pain even if he had never developed the service-connected bilateral knee disabilities.  Therefore, the VA examiner stated that the Veteran's low back disorder was not directly related to service and was not directly related to (caused by) the Veteran's right and left knee disabilities. 

In answering whether the bilateral knee disabilities aggravated the Veteran's low back disorder, the VA examiner opined that the favoring .of both knees probably made the Veteran's low back symptomatology "more, bothersome."  The VA examiner indicated that, if such worsening of the low back disorder symptomatology were to be considered aggravation, the VA examiner stated that the baseline status for the Veteran's low back disorder would be the same as noted in the report, except with less pain symptomatology.  The VA examiner assessed that the Veteran's current low back disorder symptomatology (primarily pain) was 80 percent due to problems with the back itself, and 20 percent due to increased pain caused by favoring both knees.  

As noted in the February 2012 remand, the Board found the August 2006 VA examiner's opinions regarding whether the Veteran's diagnosed low back disability was directly related to his active military service and/or aggravated by his service-connected knee disabilities, to be inadequate.  Consequently, the Veteran was afforded another VA examination in March 2012.  

The March 2012 VA examiner diagnosed lumbar spine degenerative arthritis, per X-ray results, and opined that the disability was not related to any in-service injury to the lumbar spine.  The only rationale provided was that there were no positive findings on exams or X-rays prior to the Veteran's discharge.  The examiner also opined that the lumbar spine disability was not caused or aggravated by the service-connected patellofemoral syndrome of the knees.  His rationale was that there was no evidence to support such a relationship in the service treatment records and no evidence of continuity of care from 1978 to 2005.

As noted in the Board's September 2014 remand, the March 2012 VA examiner was asked to provide an opinion as to whether it is at least as likely as not that any diagnosed low back disorder was aggravated by the Veteran's bilateral knee disabilities.  The examiner was specifically asked in rendering the above opinion to discuss the relevant diagnoses, provided in the August 2006 VA examination report, of degenerative changes/disc degeneration and spondyolisthesis.  The resulting March 2012 VA examination report addressed lumbar spine degenerative arthritis but did not address degenerative disc disease and spondylolisthesis within the rationale for secondary service connection as specified in the February 2012 Board remand.  Accordingly, the claim was remanded, and the Veteran was afforded his most recent VA examination in November 2014.

The November 2014 VA examiner opined that the Veteran's lumbar spine disabilities were not aggravated by his service-connected knee disabilities.  The Board finds that the examiner's rationale for this opinion on aggravation is adequate.  

However, unfortunately, the Board finds that the record still does not contain an adequate opinion on direct service connection.  In this regard, although not mentioned in the September 2014 remand, the March 2012 VA examiner's opinion regarding direct service connection was also inadequate for evaluation purposes.  Specifically, as noted above, the only rationale provided for the examiner's negative opinion with regard to whether the Veteran's lumbar spine arthritis was directly related to an in-service injury was that there were no positive findings on exams or X-rays prior to the Veteran's discharge.  However, the Board's inquiry does not end there.  The absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The March 2012 examiner did not provide an adequate opinion as to whether the low back disabilities identified after service were related to a disease or injury in service or to the Veteran's reported symptomatology.  

The Board also finds that November 2014 VA examiner's negative opinion on direct service connection inadequate.  In this regard, the examiner noted that it is noted clearly in the Veteran's history that he was in a MVA affecting his low back, and that his back did not become a problem for him until over 20 years after leaving the service.  He noted further that degenerative arthritis and the degenerative disc disease are not uncommon findings in a male of this age with this Veteran's work and injury history.  However, the Board disagrees with the examiner's findings that the Veteran did not have problems with his back until after his MVA in the 1980's, 20 years after his discharge.  In fact, as noted above, he has reported mild back pain within 1 year of his discharge, and definite continuous back pain since approximately 1978, 5 years after his discharge in 1973, and prior to his MVA in 1980.  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet.App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current low back disability is necessary.  See 38 C.F.R. § 4.2 (2014).  In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of his low back disability, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran is advised that it is her responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158  and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA medical records dated since the November 2014 VA examination, not already of record.

2.  Request that the Veteran identify any private medical records that are not of record and provide a release.  Request any identified records for which a release is provided and associate them with the claims file. 

If the RO is unsuccessful in obtaining any such evidence, it should document the efforts to obtain the records, and should request the Veteran and his representative to provide a copy of the outstanding evidence to the extent they are able to.


2.  Following completion of the above, afford the Veteran a new VA spine examination with an appropriate expert to determine the nature and etiology of his claimed low back disability.  The claims folder and a copy of this remand should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed. 

For each currently diagnosed low back disability, the examiner should provide an opinion as to whether the disability is, at least as likely as not (50 percent probability or more), related to a disease or injury in service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.
3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. 

4.  If the benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

